Appeal of J. D. BOWLES.Bowles v. CommissionerDocket No. 245.United States Board of Tax Appeals1 B.T.A. 584; 1925 BTA LEXIS 2872; February 12, 1925, decided Submitted January 29, 1925.  *2872 J. D. Bowles, the taxpayer, in his own behalf.  Arthur H. Fast, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *585  Before JAMES, STERNHAGEN, and TRAMMELL.  FINDINGS OF FACT.  The taxpayer is an individual residing in New York, N.Y.  In making his income-tax return for 1921 he deducted from his gross income the following items: 1.  An item of $450 as money advanced to his brother for educational expenses; 2.  An item of $250 as money contributed to the support of his partially dependent mother; 3.  An item of $1,200 as money given in payment of a loan by his grandfather to complete the taxpayer's education.  Item 1 the taxpayer deducts as a bad debt; item 2 as a contribution to his partially dependent mother; and item 3 as a necessary business expenditure.  The Commissioner has disallowed all the above items as deductions from gross income and has determined that a deficiency in tax is due in the sum of $154.  DECISION.  The determination of the Commissioner is approved.